Citation Nr: 0911846	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  07-00 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus type 
II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active service from December 1967 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The Veteran testified at a videoconference hearing before the 
undersigned in January 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During his hearing, the Veteran asserted that he was exposed 
to Agent Orange during service, and that the presumptive 
provisions for service connection for veterans exposed to 
Agent Orange at 38 C.F.R. §§ 3.307 and 3.309 (2008) should 
therefore apply.  Specifically, he testified that he was 
exposed to Agent Orange during service at Fort Polk, Fort 
Bragg, and Fort Benning, to include being sprayed with 
herbicides while on field duty near "Tiger Ridge" at Fort 
Polk, and participating in the loading of Agent Orange on 
trucks during service at Fort Bragg.  

He further testified that he was diagnosed as a "borderline 
diabetic" in January 1970, after being sent to Walter Reed 
Hospital (a federal health care facility) in association with 
his application to become a police officer in Washington, 
D.C.  

Finally, he testified that he received relevant treatment 
from the VA Medical Center (VAMC) in Houston, Texas, 
beginning in 1979.  

The post-service medical evidence of record consists of VA 
progress notes from the Houston VAMC, dated between 2002 and 
2008, and private treatment reports, dated in 2008.  The 
claims files do not currently contain any medical records 
dated prior to 2002.  

In summary, there a no treatment reports of record from 
Walter Reed Hospital, and it does not appear that an effort 
has been made to obtain them.  In addition, there are no 
reports from the Houston VAMC dated prior to 2002.  On 
remand, an attempt should be made to obtain these reports.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1), (2), (3); Bell 
v. Derwinski, 2 Vet. App. 611 (1992); see also VAOPGCPREC 12-
95, 60 Fed. Reg. 43186 (1995).  

The Board notes that the Veteran does not have service in 
Vietnam or Korea.  The RO should therefore ensure that the 
provisions for development of claims based on exposure to 
Agent Orange for veterans who did not serve in Vietnam, or 
Korea, have been adhered to, to include a determination as to 
whether additional development is warranted with VA's C&P 
(compensation and pension) Service, the Department of 
Defense, and/or the U. S. Army & Joint Services Records 
Research Center (JSRRC).  See VBA's Adjudication Procedure 
Manual, M21-1MR, Part IV.ii.2.C.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain the 
Veteran's records of treatment at the 
Walter Reed Hospital, and all reports of 
treatment dated prior to 2002 from the 
Houston, Texas VAMC.   

2.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the appellant, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant and his representative should 
be given an opportunity to respond to the 
SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




